ORDER

PER CURIAM.
Claimant appeals from the final award of the Labor and Industrial Relations Commission affirming and adopting the temporary or partial award of the Administrative Law Judge allowing compensation. We affirm. The findings and conclusions of the Commission are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).